Citation Nr: 9908574	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  92-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a neck disability claimed to be the 
result of Department of Veterans Affairs (VA) medical 
treatment.

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of teeth claimed to be the result 
of VA medical treatment.

4.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a prostate disorder claimed to be the 
result of a VA medical examination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This appeal arises from an August 1990 rating decision of the 
Chicago, Illinois, Regional Office (RO).  In that decision, 
the RO denied service connection for PTSD.  This appeal also 
arises from a November 1995 rating decision, in which the RO 
denied entitlement to benefits under U.S.C.A. § 1151 for a 
neck disability, loss of teeth, and a prostate disorder, each 
claimed to be the result of VA medical treatment or 
examination.  The claims for entitlement to benefits under 
U.S.C.A. § 1151 for a neck disability, loss of teeth, and a 
prostate disorder, each claimed to be the result of VA 
medical treatment or examination, will be addressed in a 
remand that follows the decision on the other issue on 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for PTSD.

2.  The veteran has not submitted competent evidence of a 
nexus between service and any psychiatric disorder other than 
PTSD.

3.  The veteran has a current, clear diagnosis of PTSD.

4.  The veteran reported experiencing stressors during 
service.

5.  The veteran's photographs and military records 
corroborated his report that he witnessed an accidental 
explosion and fire in an airplane in which at least one 
serviceman was killed.

6.  In a January 1995 VA examination, a psychiatrist 
diagnosed PTSD based on the inservice stressors reported by 
the veteran.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder other than PTSD is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disability, to include PTSD.  He contends that he developed 
PTSD as a result of traumatic experiences during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  PTSD is a 
psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  38 C.F.R. § 3.304(f) (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.  To establish a well grounded claim for service 
connection for PTSD, the veteran must submit medical evidence 
of a current disability, lay evidence of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  For purposes of determining whether a claim 
is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).

The veteran has asserted that he experienced stressors during 
service.  A psychiatrist has diagnosed him with PTSD as a 
result of his alleged stressors.  The Board presumes the 
evidence to be credible for purposes of determining whether 
the claim is well grounded, and thereby finds that the 
evidence is sufficient to create a well grounded claim for 
service connection for PTSD.  In addition, the Board finds 
that all facts relevant to that claim have been properly 
developed, so that VA has satisfied its statutory obligation 
to assist the veteran in the development of that claim.

With regard to service connection for a psychiatric disorder 
other than PTSD, the Board notes that the claims file does 
not contain any medical records that address the veteran's 
mental condition during service or for many years after 
service.  No medical professional has provided a finding or 
opinion that the veteran has a psychiatric disorder other 
than PTSD that began during service or is otherwise 
attributable to service.  Therefore, the Board finds that the 
veteran has not submitted evidence to form a well grounded 
claim for service connection for any psychiatric disorder 
other than PTSD.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of PTSD, credible supporting 
evidence that a claimed stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998). The veteran has reported that he has had 
psychological problems and symptoms including nightmares, 
flashbacks, and difficulty getting along with other people, 
beginning from the time of his traumatic experiences during 
service.  Medical evidence in the claims file indicates that 
the veteran has received mental health treatment at least 
since 1978.  Professionals who have examined and treated the 
veteran have provided a number of diagnoses, including 
personality disorders and substance abuse disorders.  On VA 
psychiatric examination in January 1995, the examining 
psychiatrist provided a diagnosis of PTSD, moderate.  In 
addition, VA Mental Hygiene Clinic outpatient treatment notes 
since 1995 have included diagnoses of PTSD.  Overall, the 
recent medical evidence establishes a clear diagnosis of 
PTSD.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 

depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993)(quoting Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If a claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1998).

Where it is determined that the veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence.  Where the VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records that corroborate the veteran's testimony as 
to the occurrence of the claimed stressor.  Zarycki at 98.

In the veteran's case, he does not contend, and his service 
records do not show, that he engaged in combat with the 
enemy.  The stressors that he has described did not involve 
direct personal involvement in combat.  Therefore, his claim 
must be supported by service records that corroborate his 
testimony as to the occurrence of the stressors that he 
claims.

The veteran has reported that his service included duty in 
Korea, Japan, and the United States.  He has stated that many 
of his experiences during service were stressful, and he has 
focussed on three traumatic experiences in particular.  One 
of the stressors that he reported occurred while he was in 
Korea, and was assigned to duty as a clerk typist, but also 
served on guard duty.  He reported that on one occasion while 
he was on guard duty, he heard another man who was on guard 
duty scream for help.  He reported that when he reached the 
other man, he found him dead from stabbing, with his abdomen 
cut open.  He reported that he had known the man only by 
first name, and had not known the man well.  He stated that 
he was extremely frightened by the experience.

A second stressor that the veteran reported took place in 
Japan.  The veteran reported that he was present at an 
incident when mechanics were removing airplane wing tanks, 
and a spark from the electrical system set off an accidental 
explosion and fire.  He reported that he saw the airplane 
explode and burn, and two or three men were burned to death.  
He reported that he was extremely upset by that event.

A third stressor that the veteran reported occurred in the 
United States, when he was assigned to escort from Nebraska 
to Alabama the body of a serviceman who was killed in an 
automobile accident.  He indicated that he had to stay at a 
funeral home for three days, and that he was forced to watch 
the preparation of a body for burial.  He stated that he 
found that experience very upsetting.

The claims file does not contain most of the veteran's 
service records.  In October 1980, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, informed VA 
that any of the veteran's military records that had been at 
NPRC were lost in a fire at NPRC in July 1973.  The veteran 
submitted a copy of a Certification of Military Service form 
from NPRC, and a copy of a ripped and incomplete portion of 
his service separation form, DD Form 214.  There are no 
service medical records in the file.

When a veteran's records have been destroyed, the VA has an 
obligation to search for alternative medical records that 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In addition, VA regulations provide that where service 
medical records are lacking, service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (1998).  This evidence may 
include private medical records showing treatment of the 
claimed disability, "buddy" statements, and personal 
testimony.

Both VA and the veteran have made attempts to obtain records 
that would verify the stressors that the veteran reported.  
With regard to the man who was stabbed and killed on guard 
duty, the veteran could not remember the man's last name, and 
military archivists were unable to trace the incident.

With regard to the airplane explosion in which mechanics were 
killed, in January 1996, the veteran submitted copies of 
photographs that he reported having taken of the airplane 
after the fire.  The four photographs showed a partially 
burned airplane, and each photograph was numbered and 
labeled, "TIP TANK EXPLOSION  10 FEB 55."  In a February 
1998 letter, the Analysis and Reference Division of the 
Department of the Air Force located a squadron history that 
closely matched the airplane fire incident that the veteran 
had described.  The squadron history indicated that on 
February 10, 1955, in an air base in Japan, during the 
removal of a tip tank from an airplane, a failure to follow 
grounding procedures set off an accidental explosion, and one 
mechanic was killed.

With regard to the duty escorting the serviceman killed in an 
automobile accident, in August 1995, the veteran submitted a 
photocopy of a July 1956, Lincoln, Nebraska, newspaper 
article that described the death of a serviceman in an 
automobile accident.  In July 1998, the veteran submitted a 
copy of a service casualty report that recorded the death of 
the same man named in the newspaper article, in an automobile 
accident near Lincoln, Nebraska, in July 1956.

The evidence obtained by the veteran and military agencies 
assisted in corroborating some of the traumatic events the 
veteran described.  In particular, the photographic evidence 
and the military history provided credible and sufficient 
corroboration of the airplane fire incident that the veteran 
claims as one of his stressors.  The Board is satisfied that 
there is credible supporting evidence that at least one of 
the veteran's claimed stressor actually occurred.

Recent VA examination and treatment records indicated that 
the veteran described the traumatic events that occurred 
during his service.  In the January 1995 VA examination, and 
in some mental health treatment records, VA mental health 
professionals diagnosed the veteran with PTSD attributable to 
the stressors that he experienced during service.  Thus, the 
Board is satisfied that there is medical evidence that 
establishes a link between the veteran's current PTSD and his 
inservice stressors.  As the veteran has a PTSD diagnosis, a 
corroborated stressor, and medical evidence connecting the 
diagnosis and the stressor, the Board concludes that the 
record supports service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran is seeking benefits under U.S.C.A. § 1151 for a 
neck disability, loss of teeth, and a prostate disorder, each 
claimed to be the result of VA medical treatment or 
examination.  In May 1985, the veteran underwent surgery at 
the Iowa City, Iowa, VA Medical Center (VAMC).  The VAMC 
records show that the surgery was an anterior cervical 
diskectomy and fusion at C5-C6 and C6-C7, performed to 
address cervical spondylosis at C5-C6 and C6-C7.  In 
addition, VA medical records contain several notations that 
the veteran reported neck pain following a motor vehicle 
accident in approximately May of 1993.  The veteran reports 
that he has had neck pain since the surgery in 1985.  He is 
seeking compensation for claimed additional disability in his 
neck resulting from the 1985 surgery.

The veteran reports that from 1985 forward, VA physicians 
treated him with pain medication for his ongoing neck pain.  
He reports that many years later, his teeth had to be 
extracted.  He has indicated that the extracted teeth were 
replaced with dentures.  He claims that dentists told him 
that his teeth had to be extracted as a result of his use of 
pain medication over many years.  He is seeking compensation 
for the loss of his teeth.  The Board notes that, under VA 
regulations, replaceable missing teeth are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient treatment.  38 C.F.R. § 4.149 
(1998).  Thus, the veteran's claim with regard to his teeth 
is necessarily limited to a claim for service connection for 
purposes of entitlement to examination or treatment.


The veteran contends that he developed prostatitis as a 
result of a digital rectal examination performed as part of a 
medical examination performed in September 1993 at the VA 
outpatient clinic in Peoria, Illinois.  He asserts that the 
examination was performed roughly, and that he has 
experienced prostate problems since the examination.

Compensation is payable for additional disability resulting 
from disease or injury suffered as a result of VA medical 
treatment or examination.  38 U.S.C.A. § 1151 (West 1996); 
38 C.F.R. § 3.358 (1998).  In determining whether additional 
disability is present, compensation is precluded where 
disability (1) is not causally related to VA medical 
treatment or examination, or (2) is merely coincidental with 
the injury, or aggravation thereof, from VA medical treatment 
or examination, or (3) is the continuation or natural 
progress of diseases or injuries for which VA medical 
treatment or examination was authorized, or (4) is the 
certain or near certain result of the VA medical treatment or 
examination.  38 C.F.R. § 3.358(c)(3) (1996).  Where a causal 
connection exists, there is no willful misconduct, and the 
additional disability does not fall into one of the above-
listed exceptions, the additional disability will be 
compensated as if service connected.  38 U.S.C.A. § 1151 
(West 1996); 38 C.F.R. § 3.358 (1998).  Although the relevant 
statute was amended, effective in October 1997, to require 
negligence on the part of VA, the veteran's case is not 
affected by that amendment.  See 38 U.S.C.A. § 1151 (West 
1996 & Supp. 1997).

The claims file contains a large volume of VA medical 
records, including some records that address the treatment 
and examination relevant to the veteran's claims for benefits 
under 38 U.S.C.A. § 1151.  However, the record does not 
include sufficient information to determine certain issues 
relevant to the adjudication of the veteran's claims.  It is 
not clear from the records whether the veteran has current, 
ongoing disorders affecting his neck and prostate.  If the 
veteran has current neck or prostate disorders, the records 
do not provide sufficient evidence to determine whether he 
has additional disability of the neck or prostate, compared 
to his condition prior to VA treatment and examination.  
Moreover, the medical evidence does not adequately address 
the etiology or causation of the extractions of the veteran's 
teeth, or of any additional disability of the neck or 
prostate that may be present.  VA examinations should be 
performed to develop the evidence necessary to adjudicate the 
veteran's claims.

Accordingly, this case is REMANDED for the following:


1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also inform 
the veteran that he should submit 
competent evidence, such as opinions from 
physicians and/dentists, which tends to 
show that he has additional disability 
which was causally related to VA medical 
or surgical treatment and not merely 
coincidental with the surgery or the 
continuation or natural progress of a 
preexisting disorder.  

2.  To ensure that all pertinent evidence 
is obtained, the RO should also ask the 
veteran to identify the names and 
complete addresses of any additional 
medical providers who have treated him 
for the neck disability, loss of teeth, 
and prostate disorder, which he is 
contending are the results of VA medical 
treatment or surgery.  After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran.  

3.  The RO should then schedule the 
veteran for an examination by an 
appropriate physician, to determine 
whether he incurred or aggravated a 
cervical spine disability as a result of 
cervical spine surgery performed in a VA 
Medical Center in May 1985.  
Specifically, it should be ascertained, 
based on the evidence available, whether 
it is at least as likely as not that the 
surgery resulted in additional 
disability.  If so, the examiner should 
determine whether additional disability 
was or was not causally related to VA 
medical or surgical treatment, or was 
merely coincidental with the surgery or 
the continuation or natural progress of a 
preexisting disorder.  The examiner is 
requested to review the veteran's claims 
folder, particularly his medical records.  
Definitive diagnoses of all current 
relevant symptomatology should be 
rendered, if possible.  A copy of this 
remand should be provided to the 
examiner, and it should be emphasized to 
the examiner that "fault" or medical 
"negligence" is not at issue.  All 
indicated tests and studies should be 
performed.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.

4.  The RO should schedule the veteran 
for a VA dental examination, to determine 
whether the extraction of the veteran's 
teeth was necessitated as a result of 
long term use of pain medication 
prescribed for the veteran by VA 
physicians.  If so, the examiner should 
determine whether the extraction of the 
teeth was or was not causally related to 
VA medical treatment, or was merely 
coincidental with the treatment or the 
continuation or natural progress of a 
preexisting disorder.  The examiner is 
requested to review the veteran's claims 
folder, particularly his medical and 
dental records.  Definitive diagnoses of 
all current relevant symptomatology 
should be rendered, if possible.  A copy 
of this remand should be provided to the 
examiner, and it should be emphasized to 
the examiner that "fault" or medical 
"negligence" is not at issue.  All 
indicated tests and studies should be 
performed.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.

5.  The RO should schedule the veteran 
for an examination by an appropriate 
physician, to determine whether he 
incurred or aggravated a chronic prostate 
disorder as a result of a VA medical 
examination performed in September 1993.  
Specifically, it should be ascertained, 
based on the evidence available, whether 
it is at least as likely as not that the 
examination produced injury or disease 
that resulted in additional disability.  
If so, the examiner should determine 
whether additional disability was or was 
not causally related to the VA medical 
examination, or was merely coincidental 
with the surgery or the continuation or 
natural progress of a preexisting 
disorder.  The examiner is requested to 
review the veteran's claims folder, 
particularly his medical records.  
Definitive diagnoses of all current 
relevant symptomatology should be 
rendered, if possible.  A copy of this 
remand should be provided to the 
examiner, and it should be emphasized to 
the examiner that "fault" or medical 
"negligence" is not at issue.  All 
indicated tests and studies should be 
performed.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


- 14 -


